 



EXHIBIT 10.1

 

Robert Dawson

10949 Spicewood Court

San Diego, CA 92130

 

July 17, 2019

Dear Robert,

 

Offer and Position

 

We are very pleased to extend an offer of employment to you for the position of
President and Chief Executive Officer of RF Industries, Ltd., a Nevada
corporation (the "Company").

 

Duties

 

In your capacity as President and Chief Executive Officer, you will perform
duties and responsibilities that are commensurate with your position as the
President and Chief Executive Officer of a publicly traded company and such
other duties as may be assigned to you from time to time. You will report
directly to the Board of Directors of the Company (the "Board"). You agree that
you will also serve as a member of the Board for no additional compensation. You
agree to devote your full business time, attention and best efforts to the
performance of your duties and to the furtherance of the Company's interests.
Notwithstanding the foregoing, nothing in this letter shall preclude you from
devoting reasonable periods of time to charitable and community activities,
managing personal investment assets and serving on boards of other companies
(public or private) not in competition with the Company, provided that none of
these activities interferes with the performance of your duties hereunder or
creates a conflict of interest.

 

Location

 

Your principal place of employment shall be at our corporate office/headquarters
in San Diego, California, subject to business travel as needed to properly
fulfill your employment duties and responsibilities.

 

Base Salary

 

In consideration of your services, you will be paid a base salary of $400,000
per year, subject to review annually for increase, but not decrease, payable in
accordance with the standard payroll practices of the Company and subject to all
withholdings and deductions as required by law.

 



 

 

 

Annual Bonus

 

During your employment, you will be eligible to participate in the Company's
annual bonus plan pursuant to which you will have the opportunity to earn a
year-end bonus equal to fifty percent (50%) of your annual base salary (the
“Annual Bonus”). The actual bonus paid may be higher or lower than the Annual
Bonus for over-or under-achievement of Company and individual objectives as
determined by the Board of Directors or the Compensation Committee of the Board.
The Annual Bonus performance goals will be established at the beginning of each
fiscal year by the Board of Directors or its Compensation Committee. Any Annual
Bonus with respect to a particular fiscal year will be paid within 2 1/2 months
following the end of the year.

 

Equity Grants

 

For each full fiscal year of employment, you will be eligible to receive an
annual equity award determined by the Board in its discretion.

 

Benefits and Perquisites

 

You will be eligible to participate in the employee benefit plans and programs
generally available to the Company's senior executives, subject to the terms and
conditions of such plans and programs. You will be entitled to paid vacation in
accordance with the Company's policies in effect from time to time. The Company
reserves the right to amend, modify or terminate any of its benefit plans or
programs at any time and for any reason. The plans currently in effect consist
of the following:

 

--Health Insurance (the HMO plan for the employee is covered 100% by the
Company, and dependents at 25%)
--Long Term Disability Insurance
--Life Insurance - $100,000
--AD&D - Accidental Death & Dismemberment equal to Life Benefit
--401(k)
--Maximum sick leave per year is six days
--Eight paid holidays per year

 

Vacation policy is as follows:

 



Service  Vacation Hire thru 5 years  80 hours / yr 6 thru 10 years  120 hours /
yr 11 thru 14  160 hours / yr 15 thru 20 yrs  200 hours / yr 20+   240 hours /
yr



 

Withholding

 

All forms of compensation paid to you as an employee of the Company shall be
less all applicable withholdings.

 

 

 



 

Term of Employment

 

The term of this letter agreement will be for two years until July 17, 2021. In
the event that your employment with the Company is terminated without Cause, you
will receive a severance payment equal to twelve months of your base salary,
payable in full within thirty (30) days after termination, provided that you
execute a full general release in favor of the Company. For purposes hereof,
“Cause” shall mean (i) a material breach by you of this agreement or your
material failure to perform your duties, which breach or failure is not cured
within ten (10) days following receipt of written notice thereof from the
Company’s Board of Directors; (ii) your death or your disability resulting in
your inability to perform your duties assigned hereunder for a period of 90
days; (iii) theft of Company assets, dishonesty, or falsification of any Company
documents or records; or (iv) your conviction (including any plea of guilty or
nolo contendere) of any criminal act that in the Board’s judgment may materially
damage the business or reputation of the Company.

 

Change in Control Payment

 

Immediately upon a Change of Control Transaction, all of your time based stock
options shall immediately vest, whether or not your employment is terminated.
If, either within 30 days before, or 180 days after a Change of Control
Transaction your employment is terminated by the Company for any reason other
than Cause, you will be entitled to receive a change of control cash payment in
an amount equal to 12 month’s salary (based on your base salary at the time of
such termination) and your Annual Bonus based on the year-to-date bonus accrual.
A “Change of Control Transaction” means (x) the acquisition by any one person or
entity of securities of the Company representing more than fifty percent (50%)
of the total voting power represented by the Company’s then outstanding voting
securities; (y) a sale, assignment, lease, conveyance or other disposition of
all or substantially all of the assets of the Company, in one transaction or a
series of related transactions, or (z) the consummation of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation.

 

Section 409A

 

This offer letter is intended to comply with Section 409A of the Internal
Revenue Code ("Section 409A") or an exemption thereunder and shall be construed
and administered in accordance with Section 409A. Notwithstanding any other
provision of this offer letter, payments provided under this offer letter may
only be made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this offer letter that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this offer letter shall be treated as a separate payment. Any
payments to be made under this offer letter upon a termination of employment
shall only be made upon a "separation from service" under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this offer letter comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A.

 



 

 

 

Notwithstanding any other provision of this offer letter, if any payment or
benefit provided to you in connection with termination of employment is
determined to constitute "nonqualified deferred compensation" within the meaning
of Section 409A and you are determined to be a "specified employee" as defined
in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be paid
until the first payroll date to occur following the six-month anniversary of
your termination date (the "Specified Employee Payment Date") or, if earlier, on
the date of your death. The aggregate of any payments that would otherwise have
been paid before the Specified Employee Payment Date and interest on such
amounts calculated based on the applicable federal rate published by the
Internal Revenue Service for the month in which your separation from service
occurs shall be paid to you in a lump sum on the Specified Employee Payment Date
and thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.

 

Governing Law

 

This offer letter shall be governed by the laws of California, without regard to
conflict of law principles.

 

Representations

 

By accepting this offer, you represent that you are able to carry out the work
that this job involves without breaching any legal restrictions on your
activities, such as non-competition, non-solicitation or other work-related
restrictions imposed by a former employer. You also represent that you will
inform the Company about any such restrictions and provide the Company with as
much information about them as possible, including any agreements between you
and your former employer describing such restrictions on your activities. You
further confirm that you will not remove or take any documents or proprietary
data or materials of any kind, electronic or otherwise, with you from your
former employer to the Company without written authorization from your former
employer, nor will you use or disclose any such confidential information during
the course and scope of your employment with the Company. If you have any
questions about the ownership of particular documents or other information, you
should discuss such questions with your former employer before removing or
copying the documents or information.

 

Signed /s/ Marvin Fink     Marvin Fink, Chairman of the Board  

 



 

 

 

Acceptance of Offer

 

I have read and understood and I accept all the terms of this agreement as set
forth in the foregoing letter. I have not relied on any agreements or
representations, express or implied, that are not set forth expressly in the
foregoing letter, and this letter supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to the subject matter of this letter.

 

 

Signed /s/ Robert Dawson     Robert Dawson     Date July 17, 2019  

 

 



 



 

 